Eight to Seat Denied. — Eepoet of Committee.
March 28th, 1811.
Mr. Sargent, from the committee of privileges and elections, 'to whom was referred the petition of Joseph C. Fields and others, reported as follows, to wit:
That the petitioners state in their petition that they were candidates for members of Assembly of this State, at the last anniversary election in the county of Dutchess, and as such were balloted for at the said election. And that Samuel A. Barker, Lemuel Clift, Isaac Yan Wyck, Koert Dubois, Alexander Neely and Shadrack Sherman were also candidates aforesaid, at the said election in the said county *28oí Dutchess, and were also balloted for as sirch members. Tour committee state that it appears by the return of the inspectors of the election of the town of Beekman in said county, that in that town the said Samuel A. Barker, Lemuel Clift, Isaac Yan Wyck, Koert Dubois, Alexander Neely and Shadrack Sherman had each four hundred and forty-three votes, and the petitioners had each seventy-eight votes, making in the said town of Beekman a majority of three hundred and sixty-five votes. And it further appears to your committee that, by the return of all the votes taken in the said ■ county of Dutchess at the last anniversary election for members of Assembly of this State, the above named persons had a.majority over the petitioners- of one hundred and forty votes in said county. And the said petitioners have further represented that, in consequence of the corrupt and improper conduct of the inspectors of the election of the town of Beekman, in said county, in- conducting the said election, the votes taken in that town ought to be set aside and not taken into the canvass of said county, to establish which, the petitioners have exhibited numerous affidavits and documents and much contradictory evidence is presented ; that the weight of evidence appears evidently to your committee to establish the fact of imprudent and mistaken conduct on the part of the said inspectors in the said town of Beek-man in said county at the last anniversary election. Tour committee are, nevertheless, of opinion that it is against the sound policy of the election law to defeat the right of suffrage of any citizen, when honestly and fairly exercised; and, inasmuch as it does not appear to your committee that one hundred and forty votes were improperly received in the said town, admitting the evidence on the part of the petitioners to be true, it follows as a necessary consequence that the said Samuel A. Barker, Lemuel Clift, Isaac Yan Wyck, Koert Dubois, Alexander Neely and Shadrack Sherman had a majority of all the votes given in the said county at the last anniversary election for members of the Assembly, by those persons who exercised the right of suffrage fairly and honestly. Tour committee are further of opinion that the facts stated by the petitioners, if proven (without contradiction), ought not to vacate the seats of the members returned, and have, therefore, thought it their duty to decline a further examination of the truth of these facts. That, as to the corruption with which the inspectors of tlie election of the town of Beekman are charged by the petitioners, it appears to your committee to be a subject proper only for investigation in a court of law. Tour commit*29tee are, therefore, of opinion that the prayer of the petitioners ought not to he granted.
Resolved, That this- House do agree with the committee in their said report.
Assembly Journal, 1811, pages 338, 339.